 1

 2

 3

 4

 5

 6

 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                                     DISTRICT OF NEVADA

12 WILLIAM PEGG,
                                                              Case No. 2:18-cv-000763-RFB-NJK
13                  Plaintiff,
     v.                                                       ORDER
14
     CONOR McGREGOR, et al.,                                  (Docket No. 43)
15
                   Defendants.
16         Before the Court is the parties’ notice of settlement. Docket No. 43. The Court ORDERS

17 the parties to file a stipulation of dismissal no later than November 26, 2018.

18         IT IS SO ORDERED.

19         DATED: October 29, 2018.

20

21
                                                 NANCY J. KOPPE
                                                 United States Magistrate Judge
22

23
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     2
